Exhibit 10.1
FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of December 5, 2008, by and among FLOW INTERNATIONAL
CORPORATION, a Washington corporation (“Borrower”), the undersigned lenders
party to the Credit Agreement referred to below (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
RECITALS
     A. Lenders, Agent and Borrower are parties to that certain Amended and
Rested Credit Agreement dated as June 9, 2008 (as amended, restated or modified
from time to time, the “Credit Agreement”).
     B. Lenders, Agent and Borrower wish to amend the Credit Agreement as set
forth in this Amendment.
     NOW, THEREFORE, the parties hereto agree as follows:
AGREEMENT
     1. Definitions; Interpretation. Capitalized terms not otherwise defined in
this Amendment shall have the meanings given in the Credit Agreement as amended
by this Amendment. The rules of construction and interpretation specified in
Sections 1.02 and 1.05 of the Credit Agreement also apply to this Amendment and
are incorporated herein by this reference.
     2. Amendments to Credit Agreement. The Lenders, the Administrative Agent,
the L/C Issuer and the Swing Line Lender hereby amend the Credit Agreement as
follows:
          (a) Amendment to Definitions. In Section 1.01, amendments are made to
the definitions as follows:
               (i) Applicable Rate. The table set forth in the definition of
“Applicable Rate” is amended and restated to read as follows:

 



--------------------------------------------------------------------------------



 



                                              Consolidated   Commitment        
    Pricing   Leverage   Fee/Ticking   Eurodollar   Base Rate   Letters of Level
  Ratio   Fee   Rate +   +   Credit
1
    ³2.50       .50 %     3.50 %     2.50 %     3.50 %
2
  ³1.75:1 but <2.50     .375 %     3.25 %     2.25 %     3.25 %
3
  ³1.00:1 but <1.75:1     .25 %     3.00 %     2.00 %     3.00 %
4
    <1.00:1       .25 %     2.75 %     1.75 %     2.75 %

               (ii) Base Rate. The definition of “Base Rate” is amended and
restated to read as follows:
     “Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the sum of 1.00% plus the one-month
Eurodollar Rate as of 11:00 a.m. London time on such day. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
               (iii) Term Availability Period. The definition of “Term
Availability Period” is amended and restated to read as follows:
     “Term Availability Period” means the period from and including the Closing
Date to and including the earlier of (i) the date that is nine (9) months after
the Closing Date and (ii) the date of the Term Borrowing pursuant to
Section 2.01(b); provided, that the Term Availability Date may be sooner
terminated as of the date of termination of the Aggregate Term Commitments
pursuant to Section 2.06(b) and as of the date of termination of the commitment
of each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.
          (b) Amendment to Schedule 1.01. Schedules 1.01 attached to the Credit
Agreement is hereby deleted in its entirety and replaced with Schedule 1.01
attached to this Amendment, which is incorporated into the Credit Agreement by
this reference.
     3. Conditions to Effectiveness. This Amendment shall become effective upon
fulfillment, to Agent’s satisfaction, of each the following conditions (unless
waived in writing by Agent):

 



--------------------------------------------------------------------------------



 



          (a) Delivery of Amendment. The Borrowers, each of the Lenders, the
Administrative Agent, the L/C Issuer, and the Swing Line Lender shall have each
executed and delivered counterparts (in sufficient copies for each Lender) of
this Amendment to the Administrative Agent;
          (b) Payment of Fees. The Company shall have paid (i) to the
Administrative Agent for the account of the Lenders in accordance with their
respective Applicable Percentages, an amendment fee in the amount and at the
time specified in the letter agreement dated December 5, 2008, among the
Company, the Administrative Agent and the Arranger (the “Fee Letter”), and
(ii) to the Arranger an arrangement fee in the amount and at the time specified
in the Fee Letter, all of which fees shall be deemed fully earned when due and
non-refundable when paid;
          (c) Reimbursement for Expenses. The Company shall have reimbursed the
Administrative Agent for all documented expenses actually incurred by
Administrative Agent in connection with the preparation of this Amendment and
the other Loan Documents and shall have paid all other amounts due and owing
under the Loan Documents;
          (d) Representations True; No Default. After giving effect to this
Amendment and the transactions contemplated hereby, (i) the representations and
warranties of the Company and the other Loan Parties contained in Article V of
the Credit Agreement or any other Loan Documents, or which are contained in any
documents furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of this Amendment, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement, and (ii) no Default and no Event of
Default exists or will occur as a result of the execution of this Amendment; and
          (e) Other Documents. The Administrative Agent and the Lenders shall
have received such other documents, instruments, and undertakings as the
Administrative Agent and such Lender may reasonably request.
     4. Agent Authorizations. The Lenders, the L/C Issuer and the Swing Line
Lender hereby authorize and instruct the Administrative Agent to execute and
deliver this Amendment.
     5. No Further Amendment. Except as expressly modified by this Amendment,
the Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect and the parties hereby ratify their respective obligations
thereunder. References in the Credit Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any
Loan Document to the Credit Agreement shall be deemed to be references to the
Credit Agreement as modified hereby.

 



--------------------------------------------------------------------------------



 



     6. Reservation of Rights. The Borrower acknowledges and agrees that the
execution and delivery by the Lenders, the Administrative Agent, the L/C Issuer
and the Swing Line Lender of this Amendment shall not be deemed to create a
course of dealing or otherwise obligate the Lenders, the Administrative Agent,
the L/C Issuer or the Swing Line Lender to forbear or execute similar amendments
under the same or similar circumstances in the future.
     7. Miscellaneous.
          (a) Integration. This Amendment, together with the other Loan
Documents, comprise the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.
          (b) Severability. Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          (c) Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          (d) Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Washington.
          (e) Oral Agreements Not Enforceable.
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FOREBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  FLOW INTERNATIONAL CORPORATION    
 
           
 
  By:        
 
  Name:        
 
  Title:        
 
                BANK OF AMERICA, N.A., as Agent    
 
           
 
  By:        
 
  Name:        
 
  Title:        
 
                BANK OF AMERICA, N.A., as a Lender,
L/C Issuer and Swing Line Lender    
 
           
 
  By:        
 
  Name:        
 
  Title:        
 
                U.S. BANK NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:        
 
  Name:        
 
  Title:        
 
                WELLS FARGO BANK N.A., as a Lender    
 
           
 
  By:        
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



                  BANK OF THE WEST, as a Lender    
 
           
 
  By:        
 
  Name:        
 
  Title:        
 
                UNION BANK OF CALIFORNIA, N.A., as a Lender    
 
           
 
  By:        
 
  Name:        
 
  Title:        
 
                COLUMBIA STATE BANK, as a Lender    
 
           
 
  By:        
 
  Name:        
 
  Title:        

 